DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on May 11, 2020 in which claims 1-2, 10-12, 14-18 and 21-26 are presented for examination. Claims 3-6, 8-9, 13 and 19-20 have been cancelled. Claims 23-26 are newly added.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 10-12, 14-18 and 21-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 21-26 recite “wherein a thickness of each the first comfort article and the second comfort article measured through a stack of the proximal layer and the distal layer is about 1.3mm or less than 1.3mm” (claim 1), “wherein a thickness of each the first comfort article and the second comfort article measured through a stack of the first layer and the second layer is 1.5mm or less” (claim 21), “wherein a thickness of each the comfort articles measured through a stack of the first layer and the second layer is 1.5mm or less” (claim 22), “a thickness of each the comfort articles measured through the stack of the first layer and the second layer is 1.3mm or less” (claim 23), “wherein a thickness of each the comfort articles and the second comfort article measured through the stack of the first layer and the second layer is 1.2mm or less” (claims 24 and 26), “herein a thickness of each the comfort articles and the second comfort article measured through the stack of the first layer and the second layer is 1.3mm or less”, (claim 25). The Specification gives no clear description of the thickness of  each comfort articles/ the articles and the second comfort articles as being measured through a stack of the proximal layer/first layer and the distal layer/ second layer as being about 1.3mm or less than 1.3mm, as required by claim 1, as being is 1.5mm or less as required by claim 21 and claim 22, as being 1.3mm or less as required by claim 23, as being 1.2mm or less as required by claims 24 and 26, and as being 1.3mm or less as required by claim 25. Applicant’s Specification in [0011], discloses “The present disclosure relates to a comfort article for the foot that is thin, disposable, discreet, and does not stick to the inside of a shoe causing potential damage to the shoe”, in [0044], discloses “Regardless 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 24, 25 and 26 each recite “where “wherein a thickness of each the comfort articles and the second comfort article measured…”, which is indefinite since it is unclear as to what structures are “each of the comfort articles” includes, since it appears that the recitation “each of the comfort articles” includes the first comfort article and the second comfort article, in which claims 24, 25 and 26 would include two second comfort articles, one included in the recitation “each of the comfort articles” and one as the claimed “the second comfort article”. For purposes of examination, Examiner is interpreting the limitations as having a single second comfort article, and is interpreting “the second comfort article” recitation as being redundant. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-11, 14, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M].
Regarding claim 1, Isamu teaches, a kit comprising: a first comfort article configured in one or more of shape or size for a portion of a foot of a wearer (“a limb protection sheet to be attached to the…sole of a foot for use, comprising a sheet body having the entire shape of the sole of the foot or a part thereof”, [0009], “one or more protection sheets having a shape corresponding to each part of the…sole of the foot are selectively affixed to… the sole of the foot. May be used…By using the protective sheet in this way, the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, [0017], therefore, a first comfort article is configured in a shape and size for a portion of a foot of a wearer, since “one or more protection sheets having a shape corresponding to each part of…the sole of the foot”); and a second comfort article configured in one or more of shape or size for 
While Isamu discloses a first comfort article and a second comfort article, see [0017], “one or more protection sheets having a shape corresponding to each part of 
Kleinsasser, a kit with comfort articles, [0046], that adhere directly to skin [0029], teaches, a first comfort article configured in one or more of shape or size for a heel portion of a foot of a wearer (502a is configured in one or more of shape or size for a heel portion of a foot of a wearer, “As shown, the two tapes 502a,502b have different shapes, where the tape 502a is shaped for the heel, [0046], figure 5D, see also, [0018], [0042], [0044]); and a second comfort article configured in one or more of shape or size for a forefoot portion of the foot of the wearer that is spaced from the heel portion (504 is configured in one or more of shape or size for a forefoot portion of the foot of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first comfort article and second comfort article of Isamu, as a first comfort article in one or more of shape or size for a heel portion and the second comfort article in one or more of shape or size for a forefoot portion as taught by Kleinsasser, in order to provide the user with a first and second comfort article that is “shaped to conform to a heel shape or other portion of a bottom of the wearer's foot, which can be rounder and larger toward the heel but narrower toward the middle of foot or toe, or vice versa”, [0018], which would provide the user with greater comfort since the first and second comfort article have a shape that matches their foot. 
While Isamu discloses “grip force and protection can be obtained”, [0041] and  “irregularities may be provided on the outer surface of the sheet body to further improve the gripping property”, [0031], the combined references fails to teach, wherein a thickness of each the first comfort article and the second comfort article measured through a stack of the proximal layer and the distal layer is about 1.3mm or less than 1.3mm, wherein the distal layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the distal layer comprises a non-
3M, gripping material, see Product Description, teaches, a proximal layer having an adhesive surface configured for adhesive contact with a surface and a distal layer abutting the proximal layer disposed opposite the surface such that the  proximal layer is interposed between the surface and the distal layer when in use (“3M Gripping Material Trial Bags Adhesive backed”, title, page 1, “3M™ Gripping Materials are based on 3M’s proprietary micro- replicated technology. 3M Gripping Materials consists of a high-friction surface developed to enhance grip and reduce slippage. These adhesive backed Gripping Materials utilize this high-friction surface with a thin flexible backing laminated with an acrylic pressure sensitive adhesive which is good for low surface energy surfaces”, Product Description, therefore, the proximal layer is an adhesive surface configured for adhesive contact with a surface and the distal layer  (high friction surface) abutts the proximal layer (adhesive) disposed opposite the surface such that the proximal layer (adhesive) is interposed between the surface and the distal layer (high friction surface)when in use); wherein a thickness of each article measured through a stack of the proximal layer and the distal layer is about 1.3mm or less than 1.3mm (“Thickness – mils (mm) without liner (0.8)”, see chart on page 2, therefore, a thickness of each article is measured through a stack of the proximal layer (adhesive) and the distal layer (high friction surface) is about 1.3mm or less than 1.3mm as claimed, here the thickness being 0.8mm, Examiner notes: Applicant’s arguments/remarks dated 2/25/2021 on page 10 makes reference to the 3M TB731 as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of the first comfort article and the second comfort article as taught by Isamu, with the material of 3M having a proximal layer having an adhesive surface and a non-adhesive distal layer, with a thickness of less than 1.3mm in order to provide the user with a first and second comfort article that provides a soft gripping material that provides a strong secure grip with a high friction surface to enhance grip and reduce slippage, see Product Description that is also small in thickness, in this case 0.8 which minimizees excess bulk between the user’s foot and the footwear.
Examiner notes: regarding claim language “configured to minimize moving between the distal layer” and “without…transferring residue to the footwear when the foot is removed from the footwear”, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The distal layer structure as taught by 3M is capable of minimizing moving between the distal layer and without transferring residue to the footwear when the foot is removed from the footwear.
The combined references teach, wherein each of the first comfort article and the second comfort article comprises: a proximal layer having an adhesive surface configured for adhesive contact with a surface of the foot (as combined above the first 
Regarding claim 10, the combined references teach, wherein the distal layer comprises a thermoplastic polyurethane gripping polymer having a coefficient of friction between 0.98 and 1.1 (3M, TB371 is a polyurethane gripping polymer having a coefficient of friction between 0.98 and 1.1, see Typical Physical Properties chart on page 2, therefore, the distal layer comprises a thermoplastic polyurethane gripping polymer having a coefficient of friction between 0.98 and 1.1).
Regarding claim 11, the combined references teach, wherein the distal layer comprises a thermoplastic polyurethane gripping polymer (3M, TB371 is a thermoplastic polyurethane gripping polymer, see Typical Physical Properties chart on page 2).
Regarding claim 14, the combined references teach, wherein one or more of the first comfort article or the second comfort article has a precut shape (Isamu, “one or more protection sheets having a shape corresponding to each part of the palm or sole of the foot are selectively affixed to the palm or sole of the foot”, [0017], therefore, the first comfort article and the second comfort article has a precut shape see also, [0020], [0030]).
While Isamu discloses that the first comfort article or the second comfort article has a precut shape, see [0017], the combined references fail to teach, a precut shape selected from an oval, circle, rectangle, square, or an irregular shape.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the precut shape of the first comfort article and the second comfort article of the combined references a precut shape selected an irregular shape as taught by Kleinsasser, in order to provide the user with comfort articles that correspond to the shape of the user’s foot.

Regarding claim 21, Isamu teaches, a kit comprising: a first comfort article configured in one or more of shape or size for a first portion of a foot of a wearer (“a limb protection sheet to be attached to the…sole of a foot for use, comprising a sheet body having the entire shape of the sole of the foot or a part thereof”, [0009], “one or more protection sheets having a shape corresponding to each part of the…sole of the foot are selectively affixed to… the sole of the foot. May be used…By using the protective sheet in this way, the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, [0017], therefore, a first comfort article is configured in a shape and size for a first portion of a foot of a wearer, since “one or more protection sheets having a shape corresponding to each part of…the sole of the foot”); and a second comfort article configured in one or more of shape or size for a second portion of the foot of the wearer (“a limb protection 
While Isamu discloses a first comfort article and a second comfort article, see [0017], “one or more protection sheets having a shape corresponding to each part of the…sole of the foot are selectively affixed to… the sole of the foot. May be used…By using the protective sheet in this way, the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, Isamu fails to teach, wherein the first portion comprises a heel of the foot, wherein the second portion comprises a forefoot portion of the foot and is spaced from the first portion, wherein the second layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the second layer comprises a 
Kleinsasser, a kit with comfort articles, [0046], that adhere directly to skin [0029], teaches, a first comfort article configured in one or more of shape or size for a first portion of a foot of a wearer, wherein the first portion comprises a heel of the foot (502a is configured in one or more of shape or size for a first portion of a foot of a wearer, the first portion comprises a heel of the foot, “As shown, the two tapes 502a,502b have different shapes, where the tape 502a is shaped for the heel, [0046], figure 5D, see also, [0018], [0042], [0044]); and a second comfort article configured in one or more of shape or size for a second portion of the foot of the wearer, wherein the second portion comprises a forefoot portion of the foot and is spaced from the first portion (504 is configured in one or more of shape or size for a second portion of the foot of the wearer, the second portion comprising a forefoot portion of the foot and is spaced from 502a, “While not shown, a ball of foot tape (e.g., 504) may also be used for the ball of foot region”, [0046], figures 5C and 5D, see also, [0018] [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first comfort article and second comfort article of Isamu, as a first comfort article in one or more of shape or size for a heel of the foot and the second comfort article in one or more of shape or size for a forefoot portion of the foot as taught by Kleinsasser, in order to provide the user with a 
While Isamu discloses “grip force and protection can be obtained”, [0041] and  “irregularities may be provided on the outer surface of the sheet body to further improve the gripping property”, [0031], the combined references fails to teach, wherein the second layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the second layer comprises a non-adhesive, friction surface configured to minimize moving between the second layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear, and wherein a thickness of each the first comfort article and the second comfort article measured through a stack of the first layer and the second layer is 1.5mm or less.
3M, gripping material, see Product Description, teaches, a first layer having an adhesive surface configured for adhesive contact with a surface (“3M Gripping Material Trial Bags Adhesive backed”, title, page 1, “3M™ Gripping Materials are based on 3M’s proprietary micro- replicated technology. 3M Gripping Materials consists of a high-friction surface developed to enhance grip and reduce slippage. These adhesive backed Gripping Materials utilize this high-friction surface with a thin flexible backing laminated with an acrylic pressure sensitive adhesive which is good for low surface energy surfaces”, Product Description, therefore, the first layer is an adhesive surface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of the first comfort article and the second comfort article as taught by Isamu, with the material of 3M having a first layer having an adhesive surface and a non-adhesive second layer with a thickness of 1.5mm or less in order to provide the user with a first and second comfort article that provides a soft gripping material that provides a strong secure grip with a high friction surface to enhance grip and reduce slippage, see Product Description, that is also small in thickness, in this case 0.8 which minimizes excess bulk between the user’s foot and the footwear.
Examiner notes: regarding claim language “configured to minimize moving between the second layer” and “without…transferring residue to the footwear when the foot is removed from the footwear”, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed 
The combined references teach, wherein each of the first comfort article and the second comfort article comprises: a first layer having an adhesive surface configured for adhesive contact with one or more of a surface of the foot or an intermediary garment worn in close contact with a surface of the foot (as combined above the first comfort article and the second comfort article of Isamu comprise the first layer of 3M, in which the adhesive is configured for adhesive contact with one or more of a surface of the foot as taught by Isamu); and a second layer disposed opposite the proximal layer (as combined above the first comfort article and the second comfort article of Isamu comprise a second layer disposed opposite the first layer as taught by 3M, see above), wherein the second layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the second layer comprises a non-adhesive, friction surface configured to minimize moving between the second layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear (as combined above the second layer as taught by 3M is configured for non-adhesive, removable contact with a surface of footwear worn on the foot as taught by Isamu, and the second layer of 3M comprises a non-adhesive, friction surface configured to minimize moving between the second layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear 
Regarding claim 23, the combined references teach, wherein a thickness of each the comfort articles measured through the stack of the first layer and the second layer is 1.3mm or less (as combined above, as taught by 3M, a thickness of each the comfort articles measured through the stack of the first layer (adhesive) and the second layer (high friction surface) is 1.3mm or less as claimed, here the thickness being 0.8mm, “Thickness – mils (mm) without liner (0.8)”, see chart on page 2, Examiner notes: Applicant’s arguments/remarks dated 2/25/2021 on page 10 makes reference to the 3M TB731 as being 0.8mm in thickness).
Regarding claim 24, the combined references teach, wherein a thickness of each the comfort articles and the second comfort article measured through the stack of the first layer and the second layer is 1.2mm or less (as combined above, as taught by 3M, a thickness of each the comfort articles and the second comfort article of the combined 
Regarding claim 25, the combined references teach, wherein a thickness of each the comfort articles and the second comfort article measured through the stack of the first layer and the second layer is 1.3mm or less (as combined above, as taught by 3M, a thickness of each the comfort articles and the second comfort article of the combined references measured through the stack of the first layer (adhesive) and the second layer (high friction surface) is 1.3mm or less as claimed, here the thickness being 0.8mm, “Thickness – mils (mm) without liner (0.8)”, see chart on page 2, Examiner notes: Applicant’s arguments/remarks dated 2/25/2021 on page 10 makes reference to the 3M TB731 as being 0.8mm in thickness).

Regarding claim 26, the combined references teach, wherein a thickness of each the comfort articles and the second comfort article measured through the stack of the first layer and the second layer is 1.2mm or less (as combined above, as taught by 3M, a thickness of each the comfort articles and the second comfort article of the combined references measured through the stack of the first layer (adhesive) and the second layer (high friction surface) is 1.2mm or less as claimed, here the thickness being 0.8mm, “Thickness – mils (mm) without liner (0.8)”, see chart on page 2, Examiner .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of Perry et al. (2017/0119105)[Perry].
Regarding claim 2, the combined references fail to teach, further comprising an alcohol wipe for cleaning the surface of the foot where the adhesive surface is to be applied.
Perry, a kit with adhesive articles, Abstract, [0003], teaches, further comprising an alcohol wipe for cleaning the surface of the footwear where the adhesive surface is to be applied (“The cleaning element(s) 60 of a kit 10 according to this disclosure may 
be configured to clean the surface of footwear to which a decorative film 20 is to be applied, such as a sole and/or a heel of the item of footwear. The cleaning element 60 may, more specifically, be configured to remove dirt, debris, adhesive material or other sticky substances from the surface of the item of footwear….More specifically, the 
cleaning element 60 may comprise an isopropyl alcohol wipe”, [0039], see also, [0008], therefore, the kit 10 further comprises an alcohol wipe for cleaning the surface of the footwear where 20 is to be applied).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the kit the alcohol wipe for 
Regarding claim language “an alcohol wipe for cleaning the surface of the foot where the adhesive surface is to be applied”, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, as combined above, 60 of Perry is an alcohol wipe that cleans the surface of footwear to which an adhesive is applied, in which the alcohol wipe 60 as taught by Perry is capable of being used to for cleaning the surface of the foot where the adhesive surface is to be applied.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser et al. (2018/0042342)[Kleinsasser] in view of in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of Jackson (2005/0271870).

The combined references fail to teach, wherein the proximal layer comprises a dry microfiber gripping material configured to grip the surface of the foot.
Jackson further teaches, wherein the proximal layer comprises a dry microfiber adhesive (“FIGS. 8A-D illustrate a first, general method for producing a hierarchically-dimensioned, microfiber-based dry adhesive material. As shown in FIG. 8A, a microfiber-embedded material 802 is chosen as the substrate.  This material includes microfibers, such as microfiber 804, closely packed together and embedded in a polymer matrix, with the microfibers preferentially oriented neither perpendicularly nor parallel to the top and bottom surfaces of the substrate, as shown in FIG. 8A.  The substrate can be produced by polymerizing a liquid polymer into which oriented microfibers have been inserted, or by chemically growing the microfibers, covering the chemically grown microfibers with a liquid polymer, and then crosslinking the polymer to produce a final microfiber-embedded substrate”, [0034], therefore, the proximal layer comprises a dry microfiber adhesive).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the proximal layer of the combined references to comprise the dry microfibers as taught by Jackson; in order to provide the proximal layer with dry microfibers to provide the benefit of “The courser, larger-dimensioned microfibers have sufficient flexibility to allow them to adjust somewhat to conform to the relatively rough surface, at microscale 
Absent a showing of criticality with respect to “the proximal layer comprises a dry micro fiber gripping material”, Even though the combined references do not specifically disclose does not disclose “the proximal layer comprises a dry micro fiber gripping material” as claimed, Applicant’s Specification discloses in [0036], “An example of an adhesive material for the proximal layer 200 may be or comprise kinesiology tape, available from many sources. The adhesive material 200 may be medical grade and/or hypoallergenic. Other materials with an adhesive coating, such as a bandage-type of 
material, may be similarly suitable for the comfort articles. Additionally or alternatively, other adhesive materials may be used” and in [0037] “The proximal layer 200 may comprise a dry, reusable material that is capable of securing skin to footwear without leaving residue behind. The proximal layer may comprise a microfiber adhesive made from polypropylene or keratin material”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal layer of 3M to comprise a dry micro fiber gripping material. Such modification would be considered a mere choice of a preferred material for the proximal layer, in this case, to comprise a dry micro fiber gripping material, as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the by providing .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser et al. (2018/0042342)[Kleinsasser] in view of in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of Wϋst (2012/0232448).
Regarding claim 12, the combined references teach, the proximal layer (3M, proximal layer, see above and disclosure under Product Description).
The combined references fail to teach, wherein the proximal layer comprises kinesiology tape.
Wϋst teaches, wherein the proximal layer comprises kinesiology tape (1 comprises kinesiology tape, “the dermal body-adhesive tape (layer 1 and 2) is a Kinesiology-tape”, [0015] and “The woven fabric of the Kinesio.RTM. tape is made of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the proximal layer of the combined references as kinesiology tape as taught by Wϋst; in order to provide the user the benefit of a tape that “pulls the upper layers of skin, creating more space between the dermis and lower dermis. The space created is believed to improve lymphatic flow.  Irritation of the skin receptors is decreased”, [0044].
Examiner notes: Wϋst’s 1/2 is a proximal layer, since 1/2 is a layer that attaches to the skin, [0044].
Absent a showing of criticality with respect to “the proximal layer comprises kinesiology tape”, Even though the combined references do not specifically disclose does not disclose “the proximal layer comprises kinesiology tape” as claimed, Applicant’s Specification discloses in [0036], “An example of an adhesive material for the proximal layer 200 may be or comprise kinesiology tape, available from many sources. The adhesive material 200 may be medical grade and/or hypoallergenic. Other materials with an adhesive coating, such as a bandage-type of material, may be similarly suitable for the comfort articles. Additionally or alternatively, other adhesive materials may be used” and in [0037] “The proximal layer 200 may comprise a dry, reusable material that is capable of securing skin to footwear without leaving residue behind. The proximal layer may comprise a microfiber adhesive made from polypropylene or keratin material”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of Klatt et al. (2010/0218400)[Klatt].
Regarding claim 15, the combined references teach, the proximal layer and the distal layer (the proximal layer and the distal layer as taught by 3M above).
The combined references fail to teach, further comprising an odor control additive or perfume disposed on one or more of the proximal layer or the distal layer.
Klatt, a shoe protector removably affixed to a footwear article, Abstract teaches, further comprising an odor control additive or perfume disposed on one or more of the proximal layer or the distal layer (“The outer side, which is subject to the environment, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the distal layer of the combined references perfume as taught by Klatt; in order to provides the user the benefit of having shoes that “can have a smell compatible with a wearers perfume”, [0018].
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of Hohmann (2010/0233247).
Regarding claim 16, the combined references teach, the proximal layer (3M, proximal layer, see above and disclosure under Product Description).
The combined references fail to teach, wherein the proximal layer comprises a topical pain reliever. 
Hohmann teaches, wherein the proximal layer comprises a topical pain reliever (“dressing materials which comprise a support material…and have at least one further active substance which is selected from the group consisting of:…diclofenac. Diclofenac is a well-known medicament with the chemical name sodium [2-(2,6-dichloroanilino)phenyl]acetate”, [0006], “In a further preferred embodiment of the dressing material of the invention, this includes an adhesive for attaching the dressing material to the skin. The compositions which can be used as "adhesive" in the context of the present invention are those which mediate a reversible connection between the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the proximal layer of the combined references topical pain reliever as taught by Hohmann; in order to provide the user the ability for “forefoot and metatarsal pain (longitudinal and transverse arch)…can…be treated effectively and without side effects or secondary damage”, [0013].
Regarding claim 17, the combined references teach, wherein the topical pain reliever comprises one or more of camphor, menthol, methyl salicylate, capsaicin, or lidocaine, diclofenac, other non-steroidal anti-inflammatories (NSAID's), or anti-inflammatory steroidal drugs, or a combination of any of these ingredients (as combined above as taught by Hohmann, the topical pain reliever comprises diclofenac, “at least one further active substance which is selected from the group consisting of:…diclofenac. Diclofenac is a well-known medicament with the chemical name sodium [2-(2,6-dichloroanilino)phenyl]acetate”, [0006]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of O’Neill (2016/0198800).
Regarding claim 18, the combined references teach, the distal layer (the distal layer as taught by 3M above).
The combined references fail to teach, wherein the distal layer is provided in a color intended to match the skin tone of the user, or in another color or a print or pattern.
O’Neill, comfort articles with an adhesive layer and frictional layer, see Abstract, [0010], teaches, wherein the distal layer is provided in a color intended to match the skin tone of the user, or in another color or a print or pattern (“The pad of the present invention is preferably skin tone in color, in a color commonly seen in hosiery, such as, white, tan, black and navy or any color that would decrease noticeability of the pad of the present invention”, [0035], therefore, the distal layer is provided in a color intended to match the skin tone of the user, or in another color).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the distal layer of the combined references in a color intended to match the skin tone of the user, or in another color as taught by O’Neill; in order to provide the user with a comfort article that “would decrease noticeability of the pad”, [0035], since the distal layer “is preferably skin tone in color, in a color commonly seen in hosiery, such as, white, tan, black and navy or any color”, [0035].
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M].

Regarding claim 22, Isamu teaches, a kit comprising: Page 4 of 11SGR/22739446.1DOCKET NO.: 065849.0001US1PATENTApplication No.: 16/444,069Office Action Dated: March 10, 2020a plurality of comfort articles each of which is configured in one or more of shape or size for a portion of a foot of a wearer; (“a limb protection sheet to be attached to the…sole of a foot for use, comprising a sheet body having the entire shape of the sole of the foot or a part thereof”, [0009], “one or more protection sheets having a shape corresponding to each part of the…sole of the foot are selectively affixed to… the sole of the foot. May be used…By using the protective sheet in this way, the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, [0017], therefore, a kit comprises a plurality of comfort articles each of which is configured in a shape and size for portion of a foot of a wearer, since “one or more protection sheets having a shape corresponding to each part of…the sole of the foot”, Examiner notes: “Although only the left hand protection sheet for golf is illustrated in the attached drawings, the protection sheet for the right hand, both hands, and even the sole of the foot can be easily manufactured by the same method”, [0030], in which figure 3 depicts protection sheets corresponding to each part of the palm, in which figure 3 shows that each protection sheet is configured in one or more of shape or size for a portion of a hand of a wearer, see [0034]); wherein each of the comfort articles comprises: a first layer having an adhesive surface configured for adhesive contact with a surface of the foot; and a second layer disposed opposite the first layer (“a limb protection sheet to be attached to the palm or sole of a foot for use, comprising a sheet 
While Isamu discloses “grip force and protection can be obtained”, [0041] and  “irregularities may be provided on the outer surface of the sheet body to further improve the gripping property”, [0031], Isamu fails to teach, wherein the second layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the second layer comprises a non-adhesive, friction surface configured to minimize moving between the second layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear, and wherein a thickness of each of the comfort articles measured through a stack of the first layer and the second layer is 1.5mm or less.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of the first comfort article and the second comfort article as taught by Isamu, with the material of 3M having a first layer having an adhesive surface and a non-adhesive second layer, in order to provide the user with a first and second comfort article that provides a soft gripping material that provides a strong secure grip with a high friction surface to enhance grip and reduce slippage, see Product Description.

The combined references teach, wherein each of the comfort articles comprises: a first layer having an adhesive surface configured for adhesive contact with a surface of the foot (as combined above the first comfort article and the second comfort article of Isamu comprise the first layer of 3M, in which the adhesive is configured for adhesive contact with a surface of the foot as taught by Isamu); and a second layer disposed opposite the proximal layer (as combined above the comfort articles of Isamu comprise a second layer disposed opposite the first layer as taught by 3M, see above), wherein the second layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the second layer comprises a non-adhesive, friction surface configured to minimize moving between the second layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear (as combined above the second layer as taught by 3M is configured for non-adhesive, removable contact with a surface of footwear worn on the foot as taught by Isamu, and the second layer of 3M .

Response to Arguments
Applicant’s arguments, filed February 25, 2021, with respect to the rejection(s) of claims 1-4, 7-18 and 21-22  under 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.
Applicant fails to form a specific argument against the applicability of the Perry, Kleinsasser, Jackson, Wüst, Klatt and Hohmann references in the extant prior art 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.